BIGGS, Circuit Judge
(dissenting).
The majority opinion lays too great an emphasis upon the necessity of physical contact, such as that which ordinarily occurs in a collision, between the offending vessel and the injured vessel. This is demonstrated by the fact that the majority conceive of those decisions in which it has been held that a ship is entitled to damages for injuries sustained because she has run upon a jetty to avoid collision with another vessel or injuries have resulted to her because of swells caused 'by an offending vessel as an extension of waiver of immunity by the United States. See The Harding Highway, 3 Cir., 53 F.2d 938; Coastwise Transp. Corp. v. United States, *715D. C., 43 F.2d 401. It is also shown by the fact that the majority rely to a considerable extent upon the decisions in such cases as The Osceola, 189 U.S. 158, 23 S.Ct. 483, 47 L.Ed. 760, and The Vera Cruz (No. 2), [1884] 9 L.R.Prob.Div. 96. The resulting narrow construction placed upon the statute sub judice effects an injustice in the case at bar.
The Suits in Admiralty, Merchant Vessels, Act of March 9, 1920, c. 95, 41 Stat. 525, 46 U.S.C.A. § 741-752, and the Public Vessels Act of March 3, 1925, c. 428, 43 Stat. 1112, 46 U.S.C.A. §§ 781-790, must be construed in pari materia. State of Maine v. United States, D.C., 45 F.Supp. 35, affirmed 1 Cir., 134 F.2d 574; Coastwise Transp. Corporation v. United States, D. C., 43 F.2d 401.1 I think that it was the intention of Congress in passing the Acts to put the United States on the same basis (libels in rem aside) as the private shipowner. While the suits authorized by the Acts must be brought against the United States by libels in personam, Congress intended to embrace within the scope of the Acts the kind of suits which could have been maintained by a libel in rem against a privately owned vessel as well as the kind of suits which could have been maintained by a libel in personam against the private owner of a ship because of the acts of his officers or crew. Section 2 of the Merchant Vessels Act provides this specifically and both Acts require substantially similar construction. See Benedict on Admiralty, Knauth’s Sixth Edition, Vol. 1, Section 193. It should be noted that Section 3 of the Merchant Vessels Act provides that “ * * * suits shall proceed and shall be heard and determined according to the principles of law and to the rules of practice obtaining in like cases between private parties.” This admonition relates not only to procedure, but provides also the substantive remedies which would be available in admiralty against a private party. Section 2 of the Public Vessels Act provides that suits brought under it “shall be subject to and proceed in accordance with the provisions of [28 United States Code Annotated 741-752, The Suits in Admiralty Act] * * *, in so far as the same are not inconsistent * * *.” It would seem that these words bring the provisions of the Merchant Vessels Act into the Public Vessels Act. They are not merely of procedural effect but give the libellant the same rights under the Public Vessels Act (libel in rem aside) which he would have against a private person or a vessel privately owned. While the Acts prevent the private person from securing a maritime lien, it does not follow as the majority assert that “ * * * the legal fiction by which the ship is held to answer for the torts of her officers and crew has no place in a proceeding against the United States under the [Public Vessels] act.”
The libellant in the case at bar is entitled to maintain its cause of action against the United States under the Public Vessels Act for it alleges negligence on the part of the officers of the patrol boat YP 249 in operating the vessel, and, personifying the patrol boat in accordance with the usual admiralty fiction, negligence on the part of the patrol boat herself. The majority seem to conclude that in order to maintain a suit under the Public Vessels Act the offending United States vessel, as a “noxious instrument”, must have come into direct physical contact with the injured ship, must have set physical forces in motion (such as swells) which came into physical contact with another vessel, injuring her, or the injured vessel must have been damaged in an attempt to avoid direct physical contact with the offending ship. I think these views are not assisted by the authority of The Osceola and The Vera Cruz (No. 2) supra. The provisions of Section 1 of the Public Vessels Act are broader than those of the Wisconsin statute, R.S. 1898, Section 3348, which was before the Supreme Court in The Osceola, as they are likewise broader than those of the English Admiralty Court Act of 1861 which was sub judice in The Vera Cruz. The English Admiralty Court Act used the words “damage done by any ship”, a phrase narrower in scope than that of *716the Public Vessels Act which gives a cause of action for “damages caused by a public vessel of the United States”. The Wisconsin statute sub judice in The Osceola used substantially similar language. Moreover, in The Osceola the court was passing upon the right of a seaman to recover damages for injuries sustained while he was upon his own vessel and in The Vera Cruz the administratrix of the master of the ship Agnes sought to recover damages for his death when his ship was run down by The Vera Cruz. The ratio decidendi of The Osceola lies in the statement by Mr. Justice Brown, 189 U.S. at pages 176, 177, 23 S.Ct. at page 487, 47 L.Ed. 760, that “The statute was doubtless primarily intended to cover cases of collision with other vessels or with structures affixed to the land, and to other cases where the damage is done wiih the ship herself, as the offending thing, to persons or property outside of the ship, through the negligence or mismanagement of the ship by the officers or seamen in charge. To hold that it applies to injuries suffered by a member of the crew on board the ship is to give the act an effect beyond the ordinary meaning of the words used. * * * In the case under consideration the damage was not done by the ship in the ordinary sense of the word, but by a gangway, which may be assumed to be an ordinary appliance of the ship, being blown against the libellant by the force of the wind.” In The Vera Cruz the judges of the Court of Appeal adhered very strictly to the language of the Admiralty Court Act, the Master of the Rolls in his opinion emphasizing the words “done by a ship”. In view of the fact that the master of the Agnes lost his life because he was thrown into the killing element, the water, by the impact of the Vera Cruz upon the Agnes,, the decision must rest upon the precise terms of the statute.
The legislative history of the Public Vessels Act in 'my opinion does not support the majority view. The original bill, H.R. 6989, dealt specifically with “collisions”. Naturally the correspondence from executive officers of the government and others used the words “collision” or “collisions” in discussing the proposed measure. Referred to the Committee on Claims of the House of Representatives, H. R. 6989 died. H.R. 9535 was then introduced, containing the broad language of the Act sub judice. Senator Bayard stated that this bill was designed to take care of “all” claims “caused by reason of the shortcomings of a United States ship.” See note 2, infra.
The Public Vessels Act like the Merchant Vessels Act was designed to lift from the shoulders of Congress the many and harassing claims arising out of the negligent operation of ships owned or operated by the United States and to substitute therefor actions in the District Courts of the United States subject to the conditions stated.2 Negligent operation of United States vessels may cause damage to ships in other ways than those indicated by the majority as being within the purview of the Act. Recovery by the in*717jured ship was not limited by Congress to such a narrow scope.
The decision of the majority does not overrule the decision of this court in The Harding Highway, supra, but their conclusions avoid the ruling of that authority. In the cited case the United States was held liable because a government dredge operated by the Engineer Corps of the United States Army crowded The Harding Highway, a ferry, into a stone jetty at the mouth of the Christiana River. There was no direct contact, but improper handling of the dredge clearly caused the accident because it put the ferry in fear of a collision and in endeavoring to escape that danger she hit the jetty. In Coast-wise Transp. Corporation v. the United States, supra, the United States was held liable because a government tug towed a vessel to the ground in Portsmouth Harbor. In McCormack Sand & Gravel Corporation v. United States, D.C.E.D.N.Y., 1938 A.M.C. 1569, the United States was held liable because the destroyer Dahlgren by excessive speed caused the tow of the Dauntless to “pound” thus causing damage to the scows. In all three of these cases recovery properly was had under the Public Vessels Act. None of them is a doubtful case. They are decisions in which the provisions of the statute were applied with due regard for the background of fact.3
If I am correct in my conclusion that it was the intention of Congress to impose on the United States the same liability (libel in rem aside) as is imposed by the Admiralty law on the private shipowner, the authorities which would support a judgment in favor of the libellant are legion. See The Kronprinzessin Cecilie, 2 Cir., 192 F. 27; The Campania, 2 Cir., 203 F. 855; The Washington Irving, 2 Cir., 250 Fed. 797; The Luke, D.C., 19 F.2d 923, affirmed Jacobus-Grauwmiller Co. v. Alexander Hamilton, 2 Cir., 19 F.2d 925; The J. C. Hart, D. C., 43 F.2d 566; The Favorita, D. C., 43 F.2d 569. See also The Lyndhurst, D.C., 92 F. 681, in which a tug at night turned her tow adrift without proper lights. Her tow came into collision with another tug. The first tug was held to be at fault in rem for leaving her tow without lights. This is the equivalent of saying that she was at fault in rem because those in charge of her failed to light the tow.
The decision of the majority is incompatible even with the narrow view of the statute which they adopt. They would allow recovery if injury is caused to a vessel by reason of her movements in an *718attempt to escape collision, but not if the injury occurs because the injured ship is compelled to follow a lead vessel which leads her into an obstruction. In other words, if the complaining vessel is injured because in fear of collision she runs aground, she may recover (The Harding Highway); but if, because she is impelled by a lead vessel to run into an obstacle in a channel, she may not recover (the case at bar). The distinction seems to lie only in a difference in motivation of the injured vessel’s movements and in nothing more substantial.
But apart from the foregoing the Cavelier, as has been stated, was in convoy. She had been ordered to follow directly astern of the YP 249. She obeyed these orders. Had she not done so, the Cavelier, herself, her officers and owners might have been subject to heavy penalties. The Cavelier, therefore, for all practical purposes, was as firmly fastened to the stern of the YP 249 as if she had been in tow.' The accident occurred because the YP 249 led the Cavelier over the submerged wreck. True the submerged wreck caused the damage, but the instrument was the YP 249 which “pulled” the Cavelier into the dangerous obstacle. Compare these facts with those of Coastwise Transp. Corporation v. United States, supra. The majority state that the YP 249 * * as a physical instrumentality, had no part in the matter.” This seems to me to be clearly an incorrect conclusion on the facts. The Cavelier followed the stern of the YP boat; the YP boat therefore was a physical instrumentality just as is the lantern which leads one down a path at night. Compare the tortious use of the dredge in The Harding Highway.
The majority also express the view that the situation presented by the circumstances of the case at bar is substantially the same as if the officers of the YP 249 had directed the course of the Cavelier from her own bridge instead of from the bridge of the YP 249. I cannot agree. The Cavelier followed the YP boat as she was compelled to do. The officers of the YP boat were upon the bridge of their own vessel and not on the bridge of the Cavelier.
For the reasons given, I must respectfully dissent from the majority view.
The judgment should be reversed.

 Mr. Chief Justice Stone, then Attorney General, in a letter dated April 8, 1924, stated to the Chairman of the Committee on Claims, House of Representatives, in respect to the original bill, H. R. 6989 (hereinafter discussed in this opinion), “The proposed bill intends to give the same relief against the Government for damages caused by collision by its public vessels * * * as is now given against the United States in the operation of its merchant vessels, as provided by the suits in admiralty act of March 9, 1920.”


 Senator Bayard stated:
“Mr. President, the Senator from Arkansas is quite right; it is a measure of great importance. There are continuous applications being made to the Claims Committee of both Houses for the consideration of bills to reimburse' people who have suffered damage from maritime accidents in which United States vessels are concerned, to enable them to present their suits in the various district courts. In this last Congress there were nearly 200 such claim bills introduced in the two Houses.
“Outside of that, there are many claims which must be settled by the Department of State, because our own nationals are forbidden going into our own Courts, and the nationals of other countries cannot come in, and this bill is to remedy that situation. It would give a person aggrieved because of an accident by reason of the shortcomings of a United States ship the right to go into a district court and prosecute Ms action.” Senator Robinson stated: “If enacted, it would relieve Congress of the consideration of a great many measures in the nature of private claims.” Senator Bayard replied: “All claims of this nature.” Congressional Record, 68th Congress, 2nd Session, February 12, 1925, p. 3560.
In the House of Representatives, Mr. Underhill, who introduced and sponsored H. R. 9535, stated:
“The bill I have introduced simply allows suits in admiralty to be brought by owners of vessels whose property has been damaged by collision or other fault of Government vessels and Government agents.” Congressional Record, 68th Congress, 2nd Session, January 19, 1925, p. 2087.


 Compare the two decisions of the Circuit Court of Appeals for the Second Circuit, relied on by the majority. These cases, in my opinion, were also decided correctly on their facts.
In O’Neal v. United States, D.C., 11 F.2d 869, 870, affirmed 2 Cir., 11 F.2d 871, suit was brought by a seaman for recovery of damages for injuries sustained by him on board his own vessel from the explosion of a shell in the hands of a gunner’s mate. Judge Campbell stated that Congress by enacting the Public Vessels Act “clearly did not intend to overturn the government’s established policy, and permit its employees to bring actions for damages received on government ships in the course of their employment, * * Judge Campbell did go on to say that Congress intended by the use of the words damages “caused by a public vessel” to effect the same meaning as the English Courts gave to the words “done by any ship”, but in view of the earlier portion of his ruling the latter statement seems to me to be pure dicta. The Court of Appeals for the Second Circuit affirmed the judgment in a per curiam opinion.
In Dobson v. United States, 2 Cir., 27 F.2d 807, suits had been brought by the representatives of naval officers who lost their lives on board a United States submarine while in the performance of their duty as the result of a collision between a steamship and the submarine. Judge Campbell had dismissed the libels on the authority of O'Neal v. United States, supra. See Haselden v. United States, D.C., 24 F.2d 529. In his opinion in the Circuit Court of Appeals Judge Swan stated, 27 F.2d at pages 808, 809, “Nevertheless the construction contended for by [the libellants] involves so radical a departure from the government’s long-standing policy with respect to the personnel of its naval forces that we cannot believe the act should be given such a meaning. The statute itself does not specify who may maintain suits under it. To allow suit by the officers and crew of the public vessel for damage caused by it to them would be too great a reversal of policy to be enacted by such general terms.” He then cited The Osceola and quoted a part of the opinion in that case which I have quoted above.